Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Benjamin Roberts appeals the district court’s order denying relief on his racial discrimination and retaliation claims filed pursuant to Title VII of the Civil Rights Acts of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Roberts v. Saint Agnes Hosp./Ascension Health, No. 8:13-cv-03475-GJH, 2016 WL 3932398 (D.Md. June 25, 2015). We dispense with oral argument because the facts and legal con- . tentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.